Case 21-16520-JNP          Doc 41   Filed 08/19/21 Entered 08/19/21 10:09:33              Desc Main
                                    Document     Page 1 of 3



  UNITED STATES BANKRUPTCY COURT
  DISTRICT OF NEW JERSEY
  Caption in Compliance with D.N.J. LBR 9004-1(b)                   Order Filed on August 19, 2021
  OBERMAYER REBMANN MAXWELL & HIPPEL LLP                            by Clerk
  Edmond M. George, Esquire                                         U.S. Bankruptcy Court
                                                                    District of New Jersey
  Michael D. Vagnoni, Esquire
  (pro hac vice pending)
  Turner Falk, Esquire
  1120 Route 73, Suite 420
  Mount Laurel, NJ 08054-5108
  Telephone: (856) 795-3300
  Facsimile: (856) 482-0504
  E-mail: edmond.george@obermayer.com
            michael.vagnoni@obermayer.com
            turner.falk@obermayer.com

  Proposed Counsel to the Debtor
  and Debtor in Possession

  In re:                                                      Chapter 11
                                                                                   JNP
  ALUMINUM SHAPES, L.L.C.,                                                 16520 - ( )
                                                              Case No. 21- _______

                                Debtor.


   ORDER PURSUANT TO 11 U.S.C. §§ 105(a) AND 521(a) AND FED. R. BANKR. P.
 1007(c) EXTENDING DEBTOR’S TIME TO FILE ITS SCHEDULES OF ASSETS AND
            LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        The relief set forth on the following pages, numbered two (2) through three (3) is hereby

ORDERED.



 DATED: August 19, 2021




OMC\4818-9682-2006.v1-8/18/21
Case 21-16520-JNP              Doc 41      Filed 08/19/21 Entered 08/19/21 10:09:33                     Desc Main
                                           Document     Page 2 of 3
(Page 2)
Debtor:                      ALUMINUM SHAPES, L.L.C.
Case No.                     21- 16520 JNP (    )
Caption of Order:            ORDER PURSUANT TO 11 U.S.C. §§ 105(a) AND 521(a)(1)(B) AND
                             FED. R. BANKR. P. 1007(c) EXTENDING DEBTOR’S TIME TO FILE
                             SCHEDULES OF ASSETS AND LIABILITIES AND STATEMENTS
                             OF FINANCIAL AFFAIRS


           Upon the motion (the “Motion”)1 of Aluminum Shapes, L.L.C., as debtor and debtor in

possession in the above-captioned chapter 11 cases (“Debtor”), pursuant to sections 105(a) and

521(a)(1)(B) of the Bankruptcy Code, and Bankruptcy Rule 1007(c), for an order extending the

fourteen (14) day period to file its schedules of assets and liabilities and statements of financial

affairs (collectively, the “Schedules”) by an additional fourteen (14) days, through and including

September 12, 2021, without prejudice to the Debtor’s right to request additional time should it

become necessary, as more fully set forth in the Motion; and the Court having jurisdiction to decide

the Motion and the relief requested therein in accordance with 28. U.S.C. §§ 157(a)-(b) and

1334(b) and the Standing Order of Reference to the Bankruptcy Court Under Title 11of the United

States District Court for the District of New Jersey, dated September 18, 2012 (Simandle, C.J.);

and consideration of the Motion and the relief requested therein being a core proceeding pursuant

to 28 U.S.C. § 157(b); and venue being proper before this Court pursuant to 28 U.S.C. §§ 1408

and 1409; and notice of the Motion having been given as provided in the Motion, and such notice

having been adequate and appropriate under the circumstances; and it appearing that no other or

further notice of the Motion need be provided; and the Court having held a hearing to consider the

relief requested in the Motion (the “Hearing”); and upon the Declaration of Jordan Meyers in

Support of Debtor’s Chapter 11 Petitions and First Day Pleadings, filed contemporaneously with

the Motion, the record of the Hearing, and all of the proceedings had before the Court; and the

Court having found and determined that the relief sought in the Motion


1
    Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in Motion.


OMC\4818-9682-2006.v1-8/18/21
Case 21-16520-JNP          Doc 41    Filed 08/19/21 Entered 08/19/21 10:09:33                 Desc Main
                                     Document     Page 3 of 3
(Page 3)
Debtor:                  ALUMINUM SHAPES, L.L.C.
Case No.                 21- 16520 JNP (    )
Caption of Order:        ORDER PURSUANT TO 11 U.S.C. §§ 105(a) AND 521(a)(1)(B) AND
                         FED. R. BANKR. P. 1007(c) EXTENDING DEBTOR’S TIME TO FILE
                         SCHEDULES OF ASSETS AND LIABILITIES AND STATEMENTS
                         OF FINANCIAL AFFAIRS


is in the best interests of the Debtor, its estate and creditors, and all parties-in-interest, and that

the legal and factual bases set forth in the Motion establish just cause for the relief granted

herein; and after due deliberation and sufficient cause appearing therefore,

        IT IS HEREBY ORDERED THAT:

                1.       The Motion is GRANTED to the extent set forth herein.

                2.       Pursuant to sections 105(a) and 521(a)(1)(B) of the Bankruptcy Code and

        Bankruptcy Rule 1007(c), the time by which the Debtor shall file its Schedules is hereby

        extended by an additional fourteen (14) days, through and including September 12, 2021

        without prejudice to the Debtor’s right to seek further extensions upon a showing of cause

        therefor.

                3.       Any party may move for modification of this Order in accordance with

        D.N.J. LBR 9013-5(e).

                4.       A true copy of this Order shall be served on all required parties pursuant to

        D.N.J. LBR 9013-5(f).

                5.       This Order shall be effective immediately upon entry.

                6.       The Debtor is authorized to take all action necessary to carry out this order.

                7.       This Court shall retain jurisdiction to hear and determine all matters arising

        from or related to the implementation, interpretation, and/or enforcement of this Order.




OMC\4818-9682-2006.v1-8/18/21
